Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 39 line 4 “the anchor” is unclear which anchor is referenced.
In claim 39 line 3 “the anchor” is unclear which anchor is referenced.
In claim 39 line 4 “the anchor” is unclear which anchor is referenced.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 32-41 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Tremulis et al. USPUB 20040049211 (“Tremulis”)
Tremulis disclose methods of repairing a mitral valve comprising the steps of percutaneously delivering tissue anchors around and through the annulus, sutures for spanning therebetween and across the orifice, and slidable suture lockers for locking the sutures in a tensioned state to pull posterior and anterior portions of the annulus together.  See Figures 49-52,60,72-73 and paragraphs 0076,0091-0102,0106,0117-0121.  The anchors have first and second anchor portions on opposite sides of the annulus since Tremulis disclose a variety of anchor systems having anchor portions above and below the annulus after the annulus is punctured with the anchor (Figures 51-52,54-56, and 59).  See Figures 31-35.
Regarding claims 34-36, Tremulis disclose anchors may be placed anywhere around the annulus.  Furthermore the terms P1, P2, and P3 are considered broadly to be nomimal terms.
Regarding claim 37-38, Tremulis disclose polyester fabric may be used (para 0052).
Regarding claim 39-40, a suture spans the anchors as described supra.
Regarding claim 41, paragraph 0086, Tremulis discloses a steel rod (or wire) may replace the suture.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MATTHEWS whose telephone number is (571)272-4753. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H MATTHEWS/Primary Examiner, Art Unit 3774